Exhibit 10.1
AMENDMENT TO
THE BAKER HUGHES INCORPORATED
EXECUTIVE SEVERANCE PLAN
     THIS AGREEMENT by BAKER HUGHES INCORPORATED, a Delaware corporation (the
“Company"),
WITNESSETH:
     WHEREAS, pursuant to Section 4 of the Baker Hughes Incorporated Executive
Severance Plan (the “Plan") the Administrative Committee appointed by the Board
of Directors of the Company has the authority to modify the benefits provided
under the Plan to reflect changes in the compensation grade system of the
Company and its affiliates that have adopted the Plan;
     WHEREAS, on May 4, 2009, the Company and its affiliates reorganized and
changed their compensation grade system;
     WHEREAS, as set forth on the attached Exhibit A Schedule of Benefits,
effective July 20, 2009, the Administrative Committee has modified the benefits
provided under the Plan to reflect such changes in the compensation grade
system;
     WHEREAS, the Company desire to amend Exhibit A, Schedule of Benefits
attached to the Plan;
     NOW THEREFORE, effective July 20, 2009, the Plan is hereby amended by
amending and restating in its entirety Exhibit A Schedule of Benefits under the
Plan as set forth in the following new Exhibit A Schedule of Benefits attached
hereto.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed in
multiple counterparts, each of which shall be deemed to be an original, on this
20th day of July, 2009.

            BAKER HUGHES INCORPORATED
      By   /s/ Didier Charreton         Name:   Didier Charreton        Title:  
Vice President, Human Resources   

 



--------------------------------------------------------------------------------



 



         

Exhibit A
Schedule of Benefits

      Severance Benefits   Details of Benefit  
1. Base Compensation
   
Level 1/Ungraded (UG)
  18 months of Base Compensation*
Level 2/Salary Band I
  12 months of Base Compensation*
Level 3/Salary Band II
  9 months of Base Compensation*
Level 4/Salary Band III
  6 months of Base Compensation*
 
   
 
  * Using the Participant’s Base Compensation for the month in which the
Participant’s Employment Termination Date occurs.
 
   
2. Outplacement
  Subject to Section 4(c) of the Plan, outplacement services will be provided
for the greater of 12 months or until such time as the value of the outplacement
services reaches the maximum of $10,000. The 12-month period commences with the
first day of the month following the month in which the Participant’s Employment
Termination Date occurs.

 

*   Notwithstanding the foregoing, a person’s level of benefits shall not be
less than the level of benefits that applied to him or her immediately prior to
the reorganization of the Company on May 4, 2009, provided that immediately
following May 4, 2009, and at all times during his or her employment with the
Company following May 4, 2009, he or she is classified by the Company as at
least “Salary Band IV” in the Company’s payroll system (or a comparable
classification in any future payroll system).

 